DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed March 31, 2022, has been entered.  Prior to the amendment, claims 1-21 were pending in the application.  After entry of the amendment, claims 1-21 remain pending; of these, claims 1 and 16 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The objection to the drawings under 37 CFR 1.83(a) advanced in the previous Office action is withdrawn in view of applicant’s arguments.

Claim Rejections - 35 USC § 112
5.	The rejection of claims 2-7, 9-13, and 16-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action is withdrawn in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 102
6.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, U.S. Patent No. 3,782,484.
Martin discloses a mining or construction vehicle (see Figs. 4-6) having a mining or construction device (rock breaking tool 40) supported by a mounting device (e.g., turntable 38) that is connected to the free end of a boom arrangement.  With reference to Fig. 4, the boom arrangement includes a boom (e.g., outer cylindrical casing 10, intermediate hollow cylindrical member 11, and inner hollow cylindrical member 12) extending in a first direction (i.e., along the axis II-II), a first rotation device (e.g., motor 14) arranged to provide a rotation around a first axis (i.e., the axis II-II; see col. 2, line 67 - col. 3, line 3), and a second rotation device (e.g., an unillustrated hydraulic ram; see col. 2, lines 49-57) arranged to provide a rotation around a second axis 37a that is at an angle with respect to the first axis.  Martin further discloses an angle unit (e.g., the ram 39 and/or the hinge mechanism to which it is attached) having a pivot point (see axis 37) between the first and second rotation devices to provide an angular movement of the second axis 37a with respect to the first axis II-II (see col. 2, lines 49-57).  The Martin angle unit (i.e., the ram 39 and/or the hinge mechanism to which it is attached for rotating about the axis 37) also comprises a first attachment device for attachment to a rotating part of the first rotation device (i.e., the axis 37 hinge mechanism includes a portion that attaches to the boom extension 36, which rotates via the first rotation device; see Martin col. 2, line 66 - col. 3, line 1: “More particularly, the axis I--I can be rotated around the axis II--II of the boom, by rotating the member 12 by the motor 14 ...”).  The Martin angle unit further comprises a second attachment device for attaching to the second rotation device (i.e., the axis 37 hinge mechanism includes a portion that attaches to the axis 37a rotation device; e.g., the unillustrated hydraulic ram discussed at col. 2, lines 49-57).
	With respect to claim 17, Martin discloses a pressure cylinder (hydraulic ram 39) to provide the angular movement around the pivot point 37.
	With respect to claim 18, the Martin pressure cylinder 39 is connected, at its rearward end, to an extension 36 that constitutes a backwardly extending first arm, as recited, that rotates about the axis II-II and, at its forward end, to a second arm arranged at the second rotation device (see Fig. 4).
	With respect to claim 19, the Martin second arm extends along the second rotation axis 37a such that extension of the pressure cylinder 39 will act to increase the angle between the first and second axes (see Fig. 4).

Claim Rejections - 35 USC § 103
7.	Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saf, U.S. Patent Application Publication No. 2008/0093525 in view of Kim, Korean Patent Publication No. KR-102094601.
	Saf discloses a vehicle (Fig. 1) having a boom 4 supporting a mounting device (equipment 13) for mounting a hydraulic device (e.g., a rock drilling machine 7).  First and second rotation devices (rotation motors 17, 18; Fig. 4) are positioned between the free end of the boom and the mounting device 13 and are arranged to provide rotation around a first axis A1 and a second axis A2 that is at an angle to the first axis A1.  Saf does not disclose details regarding how hydraulic fluid is supplied to the hydraulic device.
	In the same field of endeavor, Kim discloses an excavator (see, e.g., Fig. 2) having a hydraulic device (bucket 600 which is connected to hydraulic cylinder 700) supported by a boom 200 and an arm 400.  A rotation device (rotating module 430) is provided between a first member 410 and a second member 420 of the arm 400.  Kim teaches providing a hydraulic supply to the hydraulic device by extending hydraulic conduits to the hydraulic cylinder 700 by arranging the conduits through the rotation device 430 via a rotary joint 800 (see, e.g., Figs. 3 and 6-7).  Specifically, Kim discloses, for example, delivering hydraulic oil from a hydraulic pump to the port 840 of the rotary joint 800 via a hydraulic hose or the like and then through the rotary joint via a path 830 in the rotary joint 800 in order to supply the oil to the cylinder (see page 5 of the English translation).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kim, to arrange a hydraulic supply to the hydraulic device of Saf by providing each of the Saf rotation devices with a rotary joint and thereby extending one or more hydraulic conduits through each of the Saf rotation devices, in order to provide a protected path for the hydraulic supply to reach the Saf hydraulic device.
With respect to claims 2-3, Kim further teaches arranging the hydraulic conduit inside the boom (see the port 840 in Fig. 6, which is clearly inside the boom).  The flow path 830 is considered to constitute a through hole, as broadly recited.  Accordingly, it would have been further obvious, in view of the teaching in Kim, to arrange the hydraulic conduit in Saf to extend through a through hole in each of the rotary joints associated with each or the Saf rotation devices, in order to provide a more efficient hydraulic conduit pathway through the Saf boom.
With respect to claims 4-5, the rotary joint taught by Kim is considered to be a “swivel arrangement” that comprises a set of “swivels”, as broadly recited (each of the Kim flow paths 830 shown in Fig. 6, for example, is considered to be a “swivel”).  Accordingly, it would have been further obvious, in view of the teaching in Kim, to arrange the hydraulic conduit in Saf via a swivel arrangement arranged between the rotation devices and comprising a first set and a second set of swivels arranged in connection with the first and second rotation devices, respectively, in order to provide a more efficient hydraulic conduit pathway through the Saf boom.
With respect to claim 6, the Kim rotary joint is considered to be a “multi-swivel”, as broadly recited, since it includes multiple flow paths 830 extending therethrough; see Fig. 6). Accordingly, it would have been further obvious, in view of the teaching in Kim, to arrange the hydraulic conduit in Saf via a swivel arrangement including a first multi-swivel arranged in connection with the first rotation device and a second multi-swivel arranged in connection with the second rotation device, in order to provide a more efficient hydraulic conduit pathway through the Saf boom.
With respect to claim 7, the Saf second rotation axis A2 is at an angle of about 90 degrees with respect to the first rotation axis A1 (see e.g., Fig. 4).
With respect to claim 8, the Saf boom 4 is an extendable boom including two telescopic sections (i.e., first boom portion 9 and second boom portion 11; see Figs. 1-2 and paragraph [0019]).
With respect to claim 11, Kim teaches positioning the rotation device extending through a free end of the boom (see, e.g., Fig. 6) such that the hydraulic conduit (e.g., the flow path 830 in Fig. 6) also extends through the free end.  Accordingly, it would have been further obvious, in view of the teaching in Kim, to arrange the hydraulic conduit in Saf through a free end of the second telescopic section, in order to provide a more efficient hydraulic conduit pathway through the Saf boom.
With respect to claim 12, the Kim hydraulic conduit (e.g., the flow path 830 discussed above) extends parallel to the longitudinal extent of the boom.  Accordingly, applying the teaching in Kim to the Saf boom, as explained above with respect to claim 11, would result in the hydraulic conduit in Saf extending in parallel with the extendable boom out from the free end of the second telescoping section.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saf and Kim as applied to claim 8 above, and further in view of Japanese Patent Publication No. JP-H0310206-Y2 (hereinafter referred to as “JP-206”).
As discussed above, the combination of Saf and Kim yields all of the limitations of claim 8.  Although, as noted above, Saf discloses an extendable boom with telescopic sections, neither Saf nor Kim specifically discloses a hydraulic cylinder inside the boom, as recited in claim 9.
In the same field of endeavor, JP-206 discloses a backhoe (see, e.g., Fig. 1) having an extendable telescoping boom 8 including a hydraulic cylinder 15 therein.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in JP-206, to provide a hydraulic cylinder inside the Saf boom, in order to extend the boom telescopically while maintaining a relatively compact configuration.
With respect to claim 10, JP-206 further discloses a hydraulic conduit (see, e.g., line 27) to supply a bucket cylinder 19 with hydraulic fluid and teaches arranging at least a portion of the hydraulic conduit inside the hydraulic cylinder (see Fig. 3).

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saf and Kim as applied to claim 8 above, and further in view of Short, U.S. Patent No. 3,664,527.
As discussed above, the combination of Saf and Kim yields all of the limitations of claim 8.  The combination of references does not, however specifically disclose telescopically extendable conduits, as recited in claim 13.
In the same field of endeavor, Short discloses an excavating shovel 10 (Figs. 1-5) having a hydraulic device (e.g., bucket pivot hydraulic cylinder assembly 80; e.g., Fig. 5) supported by a telescopically extendable boom 20.  Short teaches extending hydraulic conduits to the cylinder assembly 80 through the boom via telescopically extendable tubes 120 (Fig. 7).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Short, to provide the Saf machine with telescopically extendable conduits, in order to allow the conduits to endure telescopic extension of the boom.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saf and Kim as applied to claim 1 above, and further in view of Phillips, U.S. Patent No. 3,800,664.
As discussed above, the combination of Saf and Kim yields all of the limitations of claim 1.  Although Saf discloses a drill rig carrying a rock drilling machine (see, e.g., paragraph [0018]), neither Saf nor Kim specifically discloses a percussive drilling machine, as recited in claim 14.
In the same field of endeavor, Phillips teaches the use of a hydraulic percussive device (i.e., an impact tool) for breaking rock (see col. 3, lies 47-50).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Phillips, to provide the Saf rock drilling machine as a percussive drilling machine, in order to more effectively drill into or break rock.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saf and Kim as applied to claim 1 above, and further in view of Martin, U.S. Patent No. 3,782,484.
As discussed above, the combination of Saf and Kim yields all of the limitations of claim 1.  The combination does not, however, specifically disclose a pivot point, as recited in claim 15.
In the same field of endeavor, Martin teaches supporting a pressure-fluid operated rock breaking tool 40 on an extensible boom arrangement (see, e.g., Fig. 4).  The boom arrangement includes a boom (e.g., outer cylindrical casing 10, intermediate hollow cylindrical member 11, and inner hollow cylindrical member 12) extending in a first direction (i.e., along the axis II-II), a first rotation device (e.g., motor 14) arranged to provide a rotation around a first axis (i.e., the axis II-II; see col. 2, line 67 - col. 3, line 3), and a second rotation device (e.g., an unillustrated hydraulic ram; see col. 2, lines 49-57) arranged to provide a rotation around a second axis 37a that is at an angle with respect to the first axis.  Martin teaches the use of an angle unit (e.g., the ram 39) having a pivot point (see axis 37) between the first and second rotation devices to provide an angular movement of the second axis 37a with respect to the first axis II-II.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Martin, to provide the Saf device with an angle unit to provide angular movement between the rotation axes of the first and second rotation devices, in order to provide additional flexibility and range of movement to the Saf hydraulic device.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 16 above, and further in view of Molin, U.S. Patent No. 4,410,049.
As discussed above, Martin discloses all of the limitations of claim 16.  Martin does not, however, specifically disclose a swivel arrangement and a valve unit, as recited in claim 20.
In the same field of endeavor, Molin discloses a boom-mounted rock drilling machine 10 (Figs. 1-2) that is tiltable relative to the boom about an axis 23 of a rotation device by a hydraulic cylinder 26.  Molin teaches the use of a swivel arrangement (see Fig. 4) in conjunction with the rotation device for supplying hydraulic fluid to the cylinder 26 and a valve unit 75 to control the supply of hydraulic fluid to the cylinder 26.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Molin, to provide the Martin device with a swivel arrangement and valve in order to control the supply of hydraulic fluid to one or more of the hydraulic rams used by Martin.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 16 above, and further in view of Cooper et al., U.S. Patent Application Publication No. 2015/0016934 (“Cooper”).
As discussed above, Martin discloses all of the limitations of claim 16.  Martin does not, however, specifically forming the pivot point with hinge limb pairs, as recited in claim 21.
In the same field of endeavor, Cooper discloses a boom device (see, e.g., Figs. 1 and 2A) that includes a pivot axis 126 (see Fig. 2B).  As shown in Fig. 2B, the pivot axis is formed from first and second hinge limb pairs that, when assembled using pivot pins (e.g., the pivot pins 132, 134 in Fig. 2B), results in two spaced apart hinges connecting the first and second hinge limb pairs.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cooper, to provide the Martin pivot point formed from first and second hinge limb pairs, in order to provide a more stable pivot structure.

Response to Arguments
14.	Applicant's arguments submitted with the response filed March 31, 2022, have been fully considered as addressed below.
Applicant argues (at pages 8-9 of the response) that the language added to independent claim 16 via the current amendment overcomes the rejection over Martin.  As explained in the body of the rejection above, however, amended claim 16 is still believed to be met by Martin.  Specifically, the Martin angle unit (i.e., the ram 39 and/or the hinge mechanism to which it is attached for rotating about the axis 37) also comprises a first attachment device for attachment to a rotating part of the first rotation device (i.e., the axis 37 hinge mechanism includes a portion that attaches to the boom extension 36, which rotates via the first rotation device; see Martin col. 2, line 66 - col. 3, line 1: “More particularly, the axis I--I can be rotated around the axis II--II of the boom, by rotating the member 12 by the motor 14 ...”).  The Martin angle unit further comprises a second attachment device for attaching to the second rotation device (i.e., the axis 37 hinge mechanism includes a portion that attaches to the axis 37a rotation device; e.g., the unillustrated hydraulic ram discussed at col. 2, lines 49-57).
With respect to the rejection of claim 1 under 35 U.S.C. 103, applicant presents the following argument, on page 10 of the response:
On the contrary, Kim similarly fails to disclose or render obvious the aforementioned claim feature. Referring to FIG. 6 of Kim, the rotary joint 800 that the Office Action relies on does not allow for hydraulic conduits to extend through rotating parts, but rather provides bored passageways (e.g., flow paths 830) for fluid passage that can then be connected to fluid conduits. Thus, Kim does not teach an apparatus to allow conduits to extend through rotating parts. Kim makes no mention, and appears to not even consider the possibility, of conduits extending through the rotating parts. Kim, therefore, fails to remedy the deficiencies of Saf. Accordingly, the combination of Saf and Kim fails to disclose or render obvious “at least one hydraulic conduit for supply of hydraulic fluid to said hydraulic device on said mounting device is arranged through at least one of the first and second rotation devices,” as recited in claim 1.
	
	(underlining in original)

Thus, applicant argues that the bored passageways (e.g., the flow paths 830) of Kim do not constitute “conduits”, as recited in claim 1. In response, it is pointed out that, unless a special definition is provided in the specification, claim terms are to be afforded the broadest reasonable interpretation consistent with the ordinary and customary meaning of the term and consistent with the use of the claim term in the specification and drawings (as this use would be interpreted by one of ordinary skill in the art).  See MPEP 2111.  In the present case, since applicant’s specification does not appear to present any special definition for the term “conduit”, the term is afforded its broadest reasonable interpretation as meaning a channel for conveying fluid.  Given this interpretation, Kim clearly discloses conduits, as recited in applicant’s claim 1. 

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
28 June 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672